PER CURIAM.
Defendant was tried by a jury and convicted of careless and imprudent driving pursuant to Section 340.010, Revised Ordinances of the City of Flat River in the Circuit Court of St. Francois County, Missouri. The jury assessed his punishment at a fine of $100.00. The defendant appeals to this court.
We have examined this case and find that the trial court committed no error of law and that the verdict is supported by sufficient evidence. An opinion discussing the facts and law would have no precedential value.
In compliance with Rule 84.16(b), we affirm.
All the Judges concur.